DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0348091; “Seo”) in view of Kim (US 2015/0304994; “Kim”) in view of Wang et al. (US 2016/0248552; “Wang”).
Regarding claim 1, Seo teaches a method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH), the method comprising: 
receiving a first downlink control information (DCI) format that provides: a transmit power control (TPC) command, and hybrid automatic repeat request acknowledgement (HARQ-ACK) that includes a first HARQ-ACK information corresponding to a first transport block (TB) for a HARQ process information [Seo ¶ 0180: instead of transmitting ACK/NACK for a PUSCH through an additional control channel ACK/NACK may be transmitted by being included in the DCI format of the e-PDCCH or may be transmitted by defining a new DCI format (i.e. UE receives DCI containing HARQ ACK/NACK for a PUSCH transmission), wherein a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.; see also ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block]; 
However, Seo does not explicitly disclose determining a power for the PUSCH based on the TPC command; and transmitting the PUSCH using the power.
However, in a similar field of endeavor, Kim teaches determining a power for the PUSCH based on the TPC command; and transmitting the PUSCH using the power [Kim ¶¶ 0175-0176: UE receives DCI containing a TPC-dedicated format for a PUSCH, wherein the TPC command may be used to determine the transmission power of each of the signals, e.g., PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of signaling transmission power control commands, from a base station, to control uplink transmission power of subsequent uplink transmissions as taught by Kim.  The motivation to do so would be to efficiently transmit control information to a UE in a wireless communication system [Kim ¶ 0009].
However, Seo in view of Kim does not explicitly disclose multiplexing a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK), and the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK).
However, in a similar field of endeavor, Wang teaches multiplexing a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK) [Wang ¶ 0032: when the decoding is failed, the eNodeB may send a Negative Acknowledgement (NACK) message in PHICH to the UE, enabling the UE to retransmit the decoding-failed data. And in response to the NACK message, the UE may carry out the retransmission (here, retransmission of an initial type of TB is analogous to transmission of the fist TB of the HARQ process)], and
the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK), and transmitting the PUSCH using the power [Wang ¶ 0032, Fig. 1: in uplink transmission, UE transmits data in Physical Uplink Shared Channel (PUSCH), wherein in the case that decoding of the transmitted data is successful, eNodeB may send an Acknowledgement (ACK) message in PHICH to the UE, enabling the UE to send new data (here, transmission of new data is analogous to transmission of a second TB, or in other words, a different TB than transmitted in response to a NACK)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of transmitting new data or retransmitting the same data based on reception of HARQ ACK/NACK as taught by Wang.  The motivation to combine these refences would be to mitigate the occurrence of decoding failure at initial transmission [Wang ¶ 0003]. 
Regarding claim 2, Seo in view of Kim in view of Wang teaches the method of Claim 1, wherein the DCI format provides only the HARQ-ACK information and the TPC command [Seo ¶ 0180: DCI format may be a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.].  
Regarding claim 3, Seo in view of Kim in view of Wang teaches the method of Claim 1, wherein the first HARQ-ACK information corresponds to an initial transmission of the first TB [Seo ¶ 0099: wireless device transmits a UL transport block on a PUSCH 320 by using the initial UL grant (i.e. an initial transmission of TB); ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block].  
Regarding claim 8, Seo teaches user equipment (UE) comprising:
 a transceiver configured to receive a first downlink control information (DCI) format [Seo ¶ 0226, Fig. 17: UE 200 includes RF unit 230 for receiving ACK/NAK in DCI format] that provides: a transmit power control (TPC) command, and hybrid automatic repeat request acknowledgement (HARQ-ACK) information that includes a first HARQ-ACK information corresponding to a first transport block (TB) for a HARQ process [Seo ¶ 0180: instead of transmitting ACK/NACK for a PUSCH through an additional control channel ACK/NACK may be transmitted by being included in the DCI format of the e-PDCCH or may be transmitted by defining a new DCI format (i.e. UE receives DCI containing HARQ ACK/NACK for a PUSCH transmission), wherein a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.; see also ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block]; and 
a processor operably connected to the transceiver [Seo ¶ 0226, Fig. 17: UE 200 includes processor 210 coupled to RF unit 230].
However, Seo does not explicitly disclose determining a power for a physical uplink shared channel (PUSCH) based on the TPC command; and wherein the transceiver is further configured to transmit the PUSCH using the power. 
However, in a similar field of endeavor, Kim teaches determining a power for a physical uplink shared channel (PUSCH) based on the TPC command; and wherein the transceiver is further configured to transmit the PUSCH using the power [Kim ¶¶ 0175-0176: UE receives DCI containing a TPC-dedicated format for a PUSCH, wherein the TPC command may be used to determine the transmission power of each of the signals, e.g., PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of signaling transmission power control commands, from a base station, to control uplink transmission power of subsequent uplink transmissions as taught by Kim.  The motivation to do so would be to efficiently transmit control information to a UE in a wireless communication system [Kim ¶ 0009].   
However, Seo in view of Kim does not explicitly disclose multiplexing a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK), and the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK).
However, in a similar field of endeavor, Wang teaches multiplexing a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK) [Wang ¶ 0032: when the decoding is failed, the eNodeB may send a Negative Acknowledgement (NACK) message in PHICH to the UE, enabling the UE to retransmit the decoding-failed data. And in response to the NACK message, the UE may carry out the retransmission (here, retransmission of an initial type of TB is analogous to transmission of the fist TB of the HARQ process)], and 
the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK) [Wang ¶ 0032, Fig. 1: in uplink transmission, UE transmits data in Physical Uplink Shared Channel (PUSCH), wherein in the case that decoding of the transmitted data is successful, eNodeB may send an Acknowledgement (ACK) message in PHICH to the UE, enabling the UE to send new data (here, transmission of new data is analogous to transmission of a second TB, or in other words, a different TB than transmitted in response to a NACK)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of transmitting new data or retransmitting the same data based on reception of HARQ ACK/NACK as taught by Wang.  The motivation to combine these refences would be to mitigate the occurrence of decoding failure at initial transmission [Wang ¶ 0003]. 
Regarding claim 9, Seo in view of Kim in view of Wang teaches the UE of Claim 8, wherein the DCI format provides only the HARQ-ACK information and the TPC command [Seo ¶ 0180: DCI format may be a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.].  
Regarding claim 10, Seo in view of Kim in view of Wang teaches the UE of Claim 8, wherein the first HARQ-ACK information corresponds to an initial transmission of the first TB [Seo ¶ 0099: wireless device transmits a UL transport block on a PUSCH 320 by using the initial UL grant (i.e. an initial transmission of TB); ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block].  
Regarding claim 15, Seo teaches a base station comprising: 
a transceiver configured to transmit a first downlink control information (DCI) format [Seo ¶ 0225, Fig. 17: BS 100 includes a radio frequency (RF) unit 130 that transmits HARQ ACK/NAK (see ¶ 0226: HARQ ACK/NAK may be received in DCI, i.e., transmitted in DCI)] that provides: a transmit power control (TPC) command, and hybrid automatic repeat request acknowledgement (HARQ-ACK) information that includes a first HARQ-ACK information corresponding to a first transport block (TB) for a HARQ process information [Seo ¶ 0180: instead of transmitting ACK/NACK for a PUSCH through an additional control channel ACK/NACK may be transmitted by being included in the DCI format of the e-PDCCH or may be transmitted by defining a new DCI format (i.e. UE receives DCI containing HARQ ACK/NACK for a PUSCH transmission), wherein a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.; see also ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block]; and
 a processor operably connected to the transceiver [Seo ¶ 0225, Fig. 17: RF unit 130 coupled to the processor 110].
However, Seo does not explicitly disclose wherein a reception power of the PUSCH is based on the TPC command.  
However, in a similar field of endeavor, Kim teaches wherein the transceiver is further configured to receive the PUSCH, wherein a reception power of the PUSCH is based on the TPC command [Kim ¶¶ 0175-0176: UE receives DCI containing a TPC-dedicated format for a PUSCH, wherein the TPC command may be used to determine the transmission power of each of the signals, e.g., PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of signaling transmission power control commands, from a base station, to control uplink transmission power of subsequent uplink transmissions as taught by Kim.  The motivation to do so would be to efficiently transmit control information to a UE in a wireless communication system [Kim ¶ 0009].
However, Seo in view of Kim does not explicitly disclose demultiplex a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK)), and the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK).
However, in a similar field of endeavor, Wang teaches demultiplex a TB in the PUSCH, wherein: the TB is the first TB for the HARQ process when the first HARQ-ACK information is a negative acknowledgement (NACK) [Wang ¶ 0032: when the decoding (i.e. demultiplexing) is failed, the eNodeB may send a Negative Acknowledgement (NACK) message in PHICH to the UE, enabling the UE to retransmit the decoding-failed data. And in response to the NACK message, the UE may carry out the retransmission (here, retransmission of an initial type of TB is analogous to transmission of the fist TB of the HARQ process)], and
 the TB is a second TB for the HARQ process when the first HARQ-ACK information is a positive acknowledgement (ACK) [Wang ¶ 0032, Fig. 1: in uplink transmission, UE transmits data in Physical Uplink Shared Channel (PUSCH), wherein in the case that decoding (i.e. demultiplexing) of the transmitted data is successful, eNodeB may send an Acknowledgement (ACK) message in PHICH to the UE, enabling the UE to send new data (here, transmission of new data is analogous to transmission of a second TB, or in other words, a different TB than transmitted in response to a NACK)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of transmitting new data or retransmitting the same data based on reception of HARQ ACK/NACK as taught by Wang.  The motivation to combine these refences would be to mitigate the occurrence of decoding failure at initial transmission [Wang ¶ 0003]. 
Regarding claim 16, Seo in view of Kim in view of Wang teaches the base station of Claim 15, wherein the DCI format provides only the HARQ- ACK information and the TPC command [Seo ¶ 0180: DCI format may be a compact DCI format including the ACK/NACK and TPC without scheduling information, e.g., NDI, MCS, etc.].  
Regarding claim 17, Seo in view of Kim in view of Wang teaches the base station of Claim 15, wherein the first HARQ-ACK information corresponds to an initial reception of the first TB [Seo ¶ 0099: wireless device transmits a UL transport block on a PUSCH 320 by using the initial UL grant (i.e. an initial transmission of TB); ¶ 0100: BS sends an ACK/NACK signal for the UL transport block, wherein the ACK/NACK signal indicates a reception acknowledgement for the UL transport block].  

Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim in view of Wang and further in view of Hooli et al. (US 2015/0257144; “Hooli”).
Regarding claim 4, Seo in view of Kim in view of Wang teaches the method of Claim 1, however, does not explicitly disclose further comprising: receiving higher layer signaling providing frequency resources for the PUSCH transmission.
However, in a similar field of endeavor, Hooli teaches receiving higher layer signaling providing frequency resources for the PUSCH transmission [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].
Regarding claim 5, Seo in view of Kim in view of Wang teaches the method of Claim 1, however, does not explicitly disclose further comprising: receiving higher layer signaling providing a periodicity for the PUSCH transmission.  
However, in a similar field of endeavor, Hooli teaches receiving higher layer signaling providing a periodicity for the PUSCH transmission [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].
Regarding claim 11, Seo in view of Kim in view of Wang teaches the UE of Claim 8, however, does not explicitly disclose wherein: the transceiver is further configured to receive higher layer signaling providing frequency resources for the PUSCH transmission.  
However, in a similar field of endeavor, Hooli teaches the transceiver is further configured to receive higher layer signaling providing frequency resources for the PUSCH transmission [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].
Regarding claim 12, Seo in view of Kim in view of Wang teaches the UE of Claim 8, however, does not explicitly disclose wherein the transceiver is further configured to receive higher layer signaling providing a periodicity for the PUSCH transmission.
However, in a similar field of endeavor, Hooli teaches wherein the transceiver is further configured to receive higher layer signaling providing a periodicity for the PUSCH transmission [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].
Regarding claim 18, Seo in view of Kim in view of Wang teaches the base station of Claim 15, however, does not explicitly disclose wherein: the transceiver is further configured to transmit higher layer signaling providing frequency resources for the PUSCH reception.  
However, in a similar field of endeavor, Hooli teaches the transceiver is further configured to transmit higher layer signaling providing frequency resources for the PUSCH reception [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].
Regarding claim 19, Seo in view of Kim in view of Wang teaches the base station of Claim 15, however, does not explicitly disclose wherein the transceiver is further configured to transmit higher layer signaling providing a periodicity for the PUSCH reception.  
However, in a similar field of endeavor, Hooli teaches the transceiver is further configured to transmit higher layer signaling providing a periodicity for the PUSCH reception [Hooli ¶ 0037: in an enhancement to Rel 10 SPS, PUSCH resources and transmission format are also configured (together with the periodicity) via higher layer (e.g. RRC, RLC, MAC) signalling].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating successful reception of uplink data as taught by Seo with the method of scheduling PUSCH resources and periodicity via higher layer signaling as taught by Hooli.  The motivation to do so would be to reduce scheduling assignment overhead [Hooli ¶ 0005].

Allowable Subject Matter
Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474